Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 03/04/2022, which includes a Terminal Disclaimer, overcomes the previously raised Double Patenting rejection, thus placing the application in condition for allowance.  

Allowable Subject Matter
Claims 1-34 (34 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are: Herman (US 2017/0146189), Nelson (US 3,570,804), and Wells (US 3,958,592). Wells teaches in at least Fig. 1 of a gate valve that comprises a grease fitting 80 for allowing lubricant to be supplied to an interior of the valve and hydraulic/pneumatic actuation lines (50 and 102) that supply or exhaust fluid to the hydraulic/pneumatic actuator (22) similar to an aspect of applicant’s invention. Notice that Wells fails to disclose a system with a plurality of valves and control units/manifolds that control both hydraulic flow and lubricant flow. Nelson teaches in at least Figs. 1-2 of a Christmas tree (a term of the art indicating a valve cluster) that comprises multiple hydraulically operated gate valves (20, 22, 24) wherein multiple hydraulic supply modules (34) aid in routing hydraulic fluid for the operation of actuators Herman teaches in at least Fig. 1 and 4A-4B of a system capable of routing and controlling a service fluid (lubricant) and electric/pneumatic power and the use of manifolds (104/404) to distribute the service/lubrication fluid to a plurality of valves in a Christmas tree/well (106/406). Notice that while the device of Herman does teaches of some form of fluid distribution to various Christmas trees capable of handling both a lubricant and an actuation fluid (air), notice in Fig. 4a and 4B that the pneumatic power is used solely to control the lubricant/service fluid valve (430) within the remote serving manifolds 404 which controls the supply of lubricant to the valves (405) in the Christmas tree/well 406 as compared to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of “a system for operating and/or lubricating a plurality of valves (14) which are mounted on a number of Christmas trees (12), each valve comprising a hydraulic actuator (28) which is operated by hydraulic pressure from a hydraulic pressure source (50) and/or a lubricant inlet (42) which is connected to an interior portion of the valve that is configured to receive a lubricant from a lubricant source (48), the system comprising: a plurality of control units (44), each of which is associated with a respective valve, each control unit comprising at least one of a hydraulic pressure line (66,68/106,108) which is connectable to the hydraulic pressure source and a lubricant line (64/104) which is connectable to the lubricant source; each control unit further comprising at least one of a hydraulic port (120/122) and a lubricant port (116); at least one of a hydraulic conduit (126, 124) which .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753